DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad (US Pub No. 20140319129), in view of Zhao et al (US Pub No. 20130203261).

 	With respect to claim 14, Ahmad discloses a chamber (10,Fig.1) having a microwave cavity (Abstract) for processing the substrate (Abstract); a microwave power source (Abstract) coupled to microwave cavity (Abstract) for heating the substrate during processing (Abstract);
a vacuum source with pulsing capabilities to pulse the process pressure within the chamber (33,Fig.1). However, Ahmad does not explicitly disclose having a multi-faceted microwave cavity; a controller with proportional-integral-derivative (PID) control for adjusting the microwave power source and process pressure within the chamber; a contactless temperature sensor that reads a temperature of the substrate during processing and relays the temperature to the PID controls. On the other hand, Zhao et al discloses having a multi-faceted microwave cavity (Para 29). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Ahmad according to the teachings of Zhao et al such that mulitifacet microwave cavities are formed in order to heat the wafer uniformly. However, Ahmad does not explicitly disclose a controller with proportional-integral-derivative (PID) control for adjusting the microwave power source and process pressure within the chamber; a contactless temperature sensor that reads a temperature of the substrate during processing and relays the temperature to the PID controls. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that a controller with proportional-integral-derivative (PID) control for adjusting the microwave power source and process pressure within the chamber, in order to efficiently reach desired set point temperature and pressure with a known control algorithm; furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that  a contactless temperature sensor that reads a temperature of the substrate during processing and relays the temperature to the PID controls; in order to read the temperature and relaying it to PID controller for adjusting the power of the microwave to get to a desired set point while thermometer would not interfere with microwave heating the device.

Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad (US Pub No. 20140319129), in view of Zhao et al (US Pub No. 20130203261), in view of Kayser et al (US Patent No. 10679908)

 	With respect to claim 15, the arts cited above do not explicitly disclose a cleaving sensor  for detecting when a cleaving of the substrate has occurred. On the other hand, Kayser et al discloses a cleaving sensor (Abstract) for detecting when a cleaving of the substrate has occurred (Abstract). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above according to the teachings of Kayser et al so the sensor is used in the cleaving process, in order to automate the process.

 	With respect to claim 16, Kayser et al discloses wherein the cleaving sensor includes an acoustic emission sensor (Abstract), a residual gas analyzer, or a pressure sensor.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13,17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10991617. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the present application has the allowable subject matter with exception of limitations about microwave sweeping; claim 2 is disclosed by the claim 1 of the patent cited; claim 3 is obvious limitation because it would have been obvious to one of ordinary skill in the art at the time of invention to modify applicant’s invention such that PID controller is used as a microwave controller in order to have a feedback controller to adjust for set point error; with respect to claim 4, it would have been obvious to one of ordinary skill in the art at the time of invention to modify applicant’s invention such that process pressure and microwave is adjusted simultaneously in order to save time; .With respect to claim 5, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); claim 6 is disclosed by claim 1; with respect to claim 7, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); claim 8 is disclosed by claim 2; with respect to claim 9, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); with respect to claim 10, would have been obvious to do so in order to do as a design choice; with respect to claim 11, it would have been do as the claim as a design choice; with respect to claim 12, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); with respect to claim 13, it would have been obvious to one of ordinary skill in the art at the time of invention to modify applicant’s invention such that and inert gas such as argon is used since it does not contaminate the chamber; claim 17 is disclosed by claims 1-4, with some minor modifications, however, it still has the allowable subject matter of claim 1; with respect to claim 18, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the art cited above such that cleaving sensor is used in order to automate the process; with respect to claim 19, it would have been obvious to one of ordinary skilled in the art at the time of invention to modify the applicant’s invention to include a pressure sensor, in order to detect a gas released from cleaving of the wafer. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895